Filed:   August 11, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            No. 99-1275
                       (CA-90-140-H, et al.)



James R. Aldridge, Sr., et al.,

                                             Plaintiffs - Appellants,

          versus


Goodyear Tire & Rubber Company, etc.,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed July 27, 2000, as follows:

     On page 5, section 2, line 3 -- the judge’s name is corrected

to read “Alexander Harvey II.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES R. ALDRIDGE, SR.; MARGARET
ALDRIDGE; HARRY W. ATKINSON;
LOIS V. ATKINSON; WESLEY B.
BARTLETT; ANNA M. BARTLETT;
LEONARD BEARD, SR.; THERESA
BEARD; CARROLL E. BROADWATER;
MARLENE BROADWATER; THOMAS
HENRY BROWN; BETTY LOU BROWN;
ESTON C. CHAMP; PAUL H. CORDIAL;
EARLENE L. CORDIAL; STANLEY W.
CORLEY; C. LOUISE CORLEY; DONALD
A. D'ATRI; SHIRLEY D'ATRI; JEAN C.
GLASS; RAYMOND L. HAINES; MARY
CATHERINE HAINES; ERNEST M. HOLT;
ANNA MYRTLE HOLT; JUNIOR A.
HOTT; ROXALYN HOTT; CAROL G.
                                     No. 99-1275
HUFFMAN; ROBERT M. ISER; WANDA
L. ISER; DONALD JOHNSON; MARY
ELLEN JOHNSON; DONALD LARKE;
JUDY LARKE; IRVIN E. LOWERY; ADA
L. LOWERY; WILLIAM R. MCCOY;
LOUISE T. MCCOY; GEORGE V.
MCKENZIE; DOROTHY E. MCKENZIE;
WILLIAM J. MCKENZIE; MARTHA
MCKENZIE; JAMES B. MILLS; ANN
LOUISE MILLS; ROBERT MITTER;
MARY LOUISE MITTER; JOHN E.
MONAHAN; M. CAROLYN MONAHAN;
RUSSELL C. MORGAN; LOUISE
MORGAN; ARTHUR L. NEDER; JUNE E.
NEDER; EDITH G. NORRIS,
individually and in her capacity
as personal representative of the
estate of the deceased, David P.
Norris; JACK E. RITCHEY; HELEN J.
RITCHEY; PAUL A. SHOOK; GENEVIEVE
E. SHOOK; GERALD D. SIMMONS;
BARBARA SIMMONS; WILLIAM R.
SPENCER; ELVA P. SPENCER; JOSEPH
R. TAYLOR; ANNA K. TAYLOR;
RICHARD F. WEESE; HAZEL M.
WEESE; RAYMOND E. VINCI; SHIRLEY
R. VINCI; EARL A. WINTERS; BETTY
M. WINTERS; WILLIAM P.
ZIMMERMAN; PHYLLIS ZIMMERMAN;
ROBERT W. HAISLIP, as Personal
Representative of the estate of his
father Robert W. Haislip; NELLIE
MAE MILLER; BARBARA A.
FRIDINGER, in her capacity as
personal representative of the estate
of the deceased, Percy R. Miller;
RONALD E. PORTER; RUTH M. DAY;
PHYLLIS R. FROST, in her capacity as
personal representative of the estate
of Frank C. Day, deceased; MARY
S. LANGHAM, individually and in her
capacity as personal representative
of the estate of George E. Langham,
deceased; ELMER L. KROLL; DORIS
R. KROLL; PRISCILLA TETER,
individually and in her capacity as
personal representative of the
deceased, Brook Teter; MURIEL R.
SCHRAMM, individually and in her
capacity as personal representative
of the estate of Calvin C. Schramm;
JESSIE SIMMONS, individually and

                2
in her capacity as personal
representative of the estate of the
deceased, Leonard T. Simmons;
KATHLEEN S. SIRBAUGH, in her
capacity as personal representative
of the estate of Arlan Eugene
Sirbaugh, deceased; JACOB LOAR;
SARAH J. LOAR; HARRY F. PIPER;
GENEVIEVE PIPER; LEROY ROBERTSON;
ETHEL H. ROBERTSON; ALBERT D.
STEWART; BETTY STEWART; LOIS
SCHADT; MILFORD G. WILSON;
DOROTHY M. WILSON; EVELYN V.
BUSER, individually and in her
capacity as personal representative
of the estate of Theodore U. Buser,
deceased; VIOLET G. GRAY,
individually and in her capacity as
personal representative of the estate
of Richard R. Gray, deceased;
YOLAND T. TACCINO; THOMAS
RODGER TACCINO, personal
representative of the estate of
Edmund Joseph Taccino, deceased;
ANNA M. COLE, personal
representative of the estate of
Charles B. Cole, deceased; MARY
KATHLEEN JENKINS, individually and
in her capacity as personal
representative of the estate of
Richard Toll Jenkins, deceased;
JEREMY EDWARD, surviving minor
grandchild of Richard Toll Jenkins,
deceased to the use of

               3
Mary Kathleen Jenkins, surviving
spouse of Richard Toll Jenkins,
deceased; DONALD J. FOLK; ARTHUR
C. TICHNELL; CARRIE A. TICHNELL;
WANEDA C. BRIDGES, individually
and in her capacity as personal
representative of the estate of Nevin
H. Bridges, deceased; GILBERT L.
ZIMMERMAN; REBECCA ZIMMERMAN;
LEROY E. GROSS; CAROL M. GROSS;
LEONARD D. WHITE; GLADYS FAY
WHITE; EUGENE L. ZIMMERMAN, JR.;
PHYLLIS M. ZIMMERMAN; WEBSTER
BRUCE LONG, III; LEONA PHARES
LONG; LOUIS E. SCHADT, JR.; TERRY
TRESSLER; MARGARET TRESSLER, as
Personal Representatives of the
estate of Robert C. Huffman;
RAYMOND L. CHAMP, as personal
representative of the estate of Elsie
Champ, deceased; CAROLYN A.
WAGNER, as personal representative
of the estate of Richard H. Glass,
deceased; JEANE R. KENNELL, as
personal representative of the estate
of Richard H. Glass, deceased; LOIS
J. SCHADT, as personal representative
of the estate of Louis E. Schadt,
deceased; CYNTHIA JANE COLLINS, as
Personal Representative of the
estates of Betty H. Stewart and
Albert D. Stewart; VICKIE A. HEBB,

                4
as Personal Representative of the
estates of Betty H. Stewart and
Albert D. Stewart,
Plaintiffs-Appellants,

and

DAVID P. NORRIS; PERCY MILLER,
Plaintiffs,

v.

GOODYEAR TIRE & RUBBER COMPANY,
INCORPORATED, an Ohio Corporation,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Alexander Harvey II, Senior District Judge.
(CA-90-140-H, CA-90-141-S, CA-90-142-K, CA-90-143-HAR,
CA-90-145, CA-90-146, CA-90-147-S, CA-90-148-HAR,
CA-90-149-MJG, CA-90-150, CA-90-151-MJG, CA-90-152-H,
CA-90-153-S, CA-90-154-S, CA-90-155-HAR, CA-90-156-MJG,
CA-90-157, CA-90-158-S, CA-90-159-S, CA-90-160-HAR,
CA-90-161-HAR, CA-90-162-S, CA-90-163, CA-90-164-H,
CA-90-165-S, CA-90-166-K, CA-90-167-HAR, CA-90-168-MJG,
CA-90-169, CA-90-170, CA-90-171-S, CA-90-172-HAR,
CA-90-173-MJG, CA-90-174, CA-90-175-S, CA-90-176-H,
CA-90-177-S, CA-90-178-K, CA-90-179-MJG, CA-90-180-MJG,
CA-90-181-S, CA-90-182-K, CA-90-809, CA-90-887-MJG,
CA-90-2331-WN, CA-90-2339-WN, CA-91-953-HAR,
CA-91-3369, CA-91-3370, CA-91-3371, CA-91-3372, CA-91-3373,
CA-91-3374, CA-91-3375, CA-91-3376, CA-91-3377, CA-91-3378,
CA-91-3379, CA-92-3679, CA-92-3680, CA-92-3681, CA-92-3682,
CA-95-1910-MJG, CA-95-1988, CA-95-1989)

Argued: June 7, 2000

Decided: July 27, 2000

                    5
Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Vacated and remanded by published opinion. Judge Luttig wrote the
opinion, in which Judge Murnaghan and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Geurdon Macy Nelson, Towson, Maryland, for Appel-
lants. Joseph Carlton Wich, Jr., VENABLE, BAETJER & HOW-
ARD, L.L.P., Towson, Maryland, for Appellee. ON BRIEF: James
K. Archibald, Geoffrey R. Garinther, VENABLE, BAETJER &
HOWARD, L.L.P., Towson, Maryland, for Appellee.

_________________________________________________________________

OPINION

LUTTIG, Circuit Judge:

Plaintiffs sued Goodyear Tire & Rubber Co., Inc. ("Goodyear") for
allegedly causing their various occupational diseases. The district
court granted Goodyear's motion for summary judgment on the
ground that plaintiffs could not show causation. Because we conclude
that the district court should reconsider whether the plaintiffs are enti-
tled to limited discovery, we vacate the district court's order and
remand the case to that court for further proceedings.

I.

Sixty-six former employees ("Workers") of Kelly-Springfield Tire
Co. ("Kelly") sued Goodyear under various theories of tort for occu-
pational diseases contracted by them while they worked at Kelly. The
Workers claim that the chemicals supplied by Goodyear to Kelly
caused their diseases, and that Goodyear undertook the obligation to
insure Kelly's "industrial hygiene" (workplace safety), and was there-
fore responsible for their diseases caused by the mishandling of all of
Kelly's chemicals.

                     6
This is the fourth consolidated case of former Kelly employees
suing Goodyear under similar tort theories. First, in Heinrich v.
Goodyear Tire & Rubber Co., 532 F. Supp. 1348 (D. Md. 1982), the
parties settled after they had engaged in extensive discovery. Second,
in McClelland v. Goodyear Tire & Rubber Co. (McClelland I), 735
F. Supp. 172 (D. Md. 1990), the district court granted Goodyear's
motion for summary judgment on the ground that plaintiffs could not
prove causation by a preponderance of the evidence. Third, in Jewell
v. Goodyear Tire & Rubber Co., No. S-89-3235 (D. Md. 1990), the
district court granted Goodyear's motion for summary judgment on
the same ground as in McClelland I. This court affirmed Jewell and
McClelland. See McClelland v. Goodyear Tire & Rubber Co., 929
F.2d 693 (4th Cir. 1991) (unpublished).

In 1997, the district court granted Goodyear's motion for summary
judgment in this case on the ground that Goodyear was an employer
of the Workers for purposes of Maryland workers' compensation law,
and that therefore workers' compensation law provided the exclusive
remedy, and Goodyear could not be sued in a tort action. See Aldridge
v. Goodyear Tire & Rubber Co., No. H90-140 (D. Md. Mar. 5, 1997).
This court vacated the district court's opinion in light of an interven-
ing Maryland Court of Appeals opinion that indicated that Goodyear
was not an employer under Maryland law. See Aldridge v. Goodyear
Tire & Rubber Co., 145 F.3d 1323 (4th Cir. 1998) (unpublished).

On remand, the district court granted Goodyear's motion for sum-
mary judgment on the alternative ground that the Workers had failed
to show causation. See Aldridge v. Goodyear Tire & Rubber Co., 34
F. Supp. 2d 1010 (D. Md. 1999). The Workers appeal.

II.

The Workers argue that the district court erred when it did not per-
mit them, on remand, to engage in any discovery at all before the
hearing on Goodyear's motion for summary judgment.

When the district court granted Goodyear's motion for summary
judgment, it explained that it would not permit the Workers to under-
take "additional discovery" in this case because (1) the Heinrich dis-
covery, which included the depositions of Kelly and Goodyear

                    7
personnel, was available to the Workers; (2) the McClelland I discov-
ery was available to the Workers; and (3) no new or relevant evidence
could be expected to be obtained which would support the Workers'
theories of causation. See Aldridge, 34 F. Supp. 2d at 1020-21.

Because these particular employees have never been permitted to
conduct their own discovery, we remand to the district court to recon-
sider its denial of discovery to the Workers. It may well be that the
district court was fully justified in denying further discovery alto-
gether. However, on the record before this court it is unclear whether
the documents heretofore produced in the combined litigations are
fully responsive to all of the individual requests by these plaintiffs.
Given this uncertainty, we believe it is most appropriate that the case
be remanded to the district court with instructions that it provide the
Workers a limited opportunity for discovery so that they may seek
those documents and information, and only those documents and
information, responsive to their requests that have not previously been
disclosed in one or the other of the litigations.

In remanding the case, we do not intend to imply that the Workers
are entitled to duplicative discovery. In fact, we anticipate that any
permitted discovery will be quite limited. Without attempting in any
way to limit the district court's prerogative to supervise discovery, we
would expect that the Workers would be required to identify very spe-
cifically that very small amount of information that they believe
might exist and that Goodyear would be required to respond only to
that limited discovery request. Following that circumscribed discov-
ery, we believe that the district court will be in a position to better
assess whether summary judgment is appropriate, and this court in a
better position, likewise, to review the district court's conclusion.

VACATED AND REMANDED

                    8